DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al., U.S.P.G. Pub. No. 2012/0122049, in view of Takagi et al., U.S.P.G. Pub. No. 2014/0286684, and Junichiro et al., JP 2013-213904.
Regarding independent claims 1 and 11 and claims 2 and 12, Kanamori et al. teach a pressing device comprising:
a rotator (23) having flexibility and a sleeve form, the rotator including an inner portion having a sliding surface (the inner portion having a sliding surface);
a secured member (20 and 21) being disposed inside a loop of the rotator, the secured member having a slide surface (the slide surface of the secured member on which the sliding surface of the rotator slides) on which the sliding surface of the rotator is to slide;
a pressure rotator (30) configured to press the rotator against the secured member and form a nip (fig 2) between the rotator and the pressure rotator; and
lubricant provided between the rotator and the secured member, the lubricant having a consistency of 275 or less, or 340 or less (¶ 77-79).

Kanamori et al. fail to teach:
the slide surface having a smaller surface roughness in a sliding direction of the rotator than a surface roughness of the sliding surface in the sliding direction of the rotator; and,
the inner portion having an elastic power of 55% or more, or 58% or more, or 63% or more.


Junichiro et al. teach an elastic power of a fixing belt, which includes its inner portion, at preferably 80% or more (There is no restriction | limiting in particular as an elastic power of the said elastic member, Although it can select suitably according to the objective, 80% or more is preferable.
…
The elastic power generally represents how much the stress applied to the substance can be relaxed when the stress is removed, and the larger the value, the higher the ability to relax the stress. In other words, it can be said that the higher the elastic power is, the harder it is to remains as a permanent strain against the mechanical stress applied to the substance, and thus it can be said that the material has excellent scratch resistance and wear resistance.).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the inner portion having an elastic power of 55% or more, or 58% or more, or 63% or more. One having ordinary skill in the art at the time of effective filing would have done so in order to provide excellent scratch resistance and wear resistance.

Takagi et al. also teach a fixing belt having a sliding surface (fig 4) heated by sliding contact with a heater having a slide surface (26f) against a pressure roller.  Takagi et al. further teach that the surface roughness of the slide surface with respect to that of the sliding surface is a result effective variable that affects heat equalization through better adhesion of the fixing belt to the heater while avoiding trapped air that insulates (¶ 89).  Takagi et al. teach that the surface roughness of the slide surface is no greater than that of the sliding surface (¶ 77, 89).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to determine the optimum or workable ranges of the surface roughness of the slide surface with respect to that of the sliding surface through routine experimentation. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955) (selection of optimum ranges within known prior art general conditions is obvious, even if the ranges do not overlap); See In re Huang, 40 USPQ2d 1685, 100 F. 3d 135 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  The specification discloses neither the critical nature of the claimed optimum surface roughness of the slide surface with respect to that of the sliding surface nor any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruf, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kanamori et al. further teach:
Regarding claims 3 and 13, wherein the inner portion of the rotator includes polyimide (¶ 67).
Regarding claims 9 and 19, wherein the secured member includes a heater (21).
Regarding claims 10 and 20, an image forming apparatus (fig 1) comprising the pressing device according to claims 1 and 11 (supra).



Takagi et al. further teach:
Regarding claims 4 and 14, wherein the sliding surface of the rotator has an arithmetic average roughness of 0.2 μm or more (¶ 77, noting that the slide surface has an Ra not greater than 6.3, and that the slide surface has a smaller surface roughness in a sliding direction of the rotator than a surface roughness of the sliding surface in the sliding direction of the rotator).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al., U.S.P.G. Pub. No. 2012/0122049, in view of Takagi et al., U.S.P.G. Pub. No. 2014/0286684, and Junichiro et al., JP 2013-213904; and further in view of Nakagawa et al., U.S.P.G. Pub. No. 2012/0230742.
Regarding claims 7 and 17, Kanamori, Takagi, and Junichiro are silent with respect to wherein the sliding surface of the rotator has a skewness equal to or smaller than zero.
Nakagawa et al. teach a fixing belt having a larger surface roughness than a nip pad (¶ 9).  When gliding over the roughened belt, vibrations can result (¶ 9). A skewness of the roughened portion is made less than zero (¶ 12) to avoid such vibrations.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide wherein the sliding surface of the rotator has a skewness equal to or smaller than zero. One having ordinary skill in the art at the time of effective filing would have done so in order to prevent vibrations.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. Ikeda et al. teach a kurtosis of a bearing less than three in order to reduce wear.  Furuichi et al. teach a kurtosis of the slide surface less than three. Fujimoto and Nakamura et al. are from the same Assignee.
Allowable Subject Matter
Claims 5, 6, 8, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852